THE    ATNBENEY               GENERAL
                              OFTEXAS
                           Au%rrIN, TEXAS      78711
C~c*wPORD   c. MARTXN
  AT-rOHNEY GENERAL
                                   July 5, 1972



      Honorable G. F. Steger          Opinion No. M-1166
      County Attorney
      Colorado County Courthouse      Re:   Does Colorado County have
      Columbus, Texas 78934                 authority to lease space
                                            outside the county seat
                                            for use as a branch office
                                            by county officials and em-
      Dear Mr. Steger                       ployees?

           You have requested the opinion of this office regarding
      the subject question.

           We have carefully examined Article 1605, Vernon's Civil
      Statutes the basic statute regarding location of county offices,
      and we f&d no authority contained therein that would permit the
      County of Colorado to lease space outside of the county seat
      for use as a branch office of the county. We would note that
      Article 1605 and several statutes following contain many special
      authorizations for counties within particular population
      brackets. All of these statutes have been strictly construed
      as permitting only the particular action specified, and none
      of them constitute a general authority.  See Attorney General's
      Opinions WW-1296 (1962)? R-2993 (1952), O-697 (1939), and O-243
      (1939). You are accordingly advised that it is the opinion of
      this office that the County of Colorado does not have the
      general authority to lease space outside of the county seat
      for use as a branch office for county officials and employees.

           However, we would point out that although there is no
      authority for Colorado County to lease branch office facilities
      outside the county seat, another statute, Article 1605a-3,
      Vernon's Civil Statutes, would apply to Colorado County. This
      statute is quoted in part as follows:

                 "Section 1. This Act shall be applicable in
            any county in which there is an incorporated city




                                      -5685-
Honorable G. F. Steger, page 2     (M-1166)



     having a population of not less than two thousand
     (2,000) which is located more than ten (10) miles
     from the county seat, and shall apply to such city.

          "Sec.2. Any countv and citv to which this
     Act is applicable are authorized'jointly to own,
     construct, equip, enlarge and maintain a buimng
     in such city to be used for branch offices and
     library of the county, the justice of the peace, and
     for a city hall. The cost of construction thereof
     shall be paid from current income and funds on hand
     as provided in the budgets or tax levies of the
     county and the city."   (Emphasis added.)

     According to the 1970 Census, Colorado County contains two
cities more than two thousand (2,000) in population, each of
which is more than ten miles from the county seat. It is,
therefore, our opinion that Colorado County could utilize the
provisions of this statute to enter into a joint enterprise
with either the City of Weimar or the City of Eagle Lake,or both,
to provide county office space.

      We recognize that under the authority of Article 2351,
subdivision 7, as inte,rpreted in the case of Dancy v. Davidson,
183 S.W.Zd 195 (Tex.Civ.Aoo. 1944, error ref.'). certain branch
offices may be provided at-locations in a county other than at
the county seat. Your ,request for our opinion does not specify
which particular offices are in question; therefore, we do not
pass upon the question of whether the Dancy case may be applic-
able"

                      SUMMARY

               The County of Colorado does not have
          authority to lease space outside the county
          seat for use as a branch office by county
          officials and employees.

               Article 1605a-3, V.C.S., authorizes
          the County of Colo,rado to enter into a joint




                                -5686-
Honorable G. F. Steger, page 3     (M-1166)



          enterprise with the City of Weimar or the
          City of Eagle Lake, or both, for the estab-
          lishment and operation of branch county
          offices.

                               You&ery     truly,




                                          eneral of Texas

Prepared by Malcolm L. Quick
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Jim Swearingen
John Reeves
Ben Harrison
Scott Garrison

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                 -5687-